Citation Nr: 1631098	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  12-18 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for type II diabetes mellitus, claimed as due to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Evan M. Deichert, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from March 1966 to March 1986.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran testified at a Board video-conference hearing before a Veterans Law Judge (VLJ) in April 2013.  A transcript of the hearing is associated with the record.

In a February 2015 decision, the Board reopened the Veteran's previously denied claim for entitlement to service connection for diabetes.  It then denied that claim on the merits.  The Board remanded the Veteran's claim for service connection for heart disease for additional development.  

Thereafter, the RO granted the Veteran's claim for service connection for heart disease in a May 2015 rating decision.  As that decision represents a complete grant of benefits on appeal, and as the Veteran has not filed a notice of disagreement with either of the assigned disability rating or effective date, that claim is no longer before the Board.  

The Veteran appealed the denial of service connection for diabetes to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court approved a Joint Motion for Remand that vacated the Board's February 2015 decision as to the Veteran's service connection claim, and returned the matter to the Board.  

Notably, the VLJ who chaired the Veteran's April 2013 hearing has since left the Board.  In April 2016, the Board notified the Veteran of this fact and, in May 2016, the Veteran confirmed that he did not want a new hearing before a second VLJ.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

Essentially, the Veteran contends that his diabetes is related to his claimed in-service herbicide exposure.  Through his letters to VA and his testimony from his April 2013 Board hearing, the Veteran has described two possible sources of herbicide exposure.  First, in a December 2010 letter, the Veteran described being on Air Force transport planes that made stopovers in Vietnam on their way to Thailand.  Second, in letters and testimony, the Veteran has described possible exposure while stationed at Nakhon Phanom Royal Thai Air Force Base (RTAFB).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§ 3.307(a)(6). 

Diabetes mellitus is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  

VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, i.e., February 28, 1961, to May 7, 1975, to include Nakhon Phanom Air Base.  See M21-1 at IV.ii.1.H.5.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the RTAFBs of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served in the Air Force on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  If the evidence does not indicate that a Veteran served on a specified RTAFB in such a capacity, he should be requested to furnish the approximate dates, location, and nature of alleged exposure and, if he does, a requested should be sent to Joint Services Records and Research Center (JSRRC) for verification of exposure to herbicides.  

Specific to his possible exposure in Thailand, in a May 2010 letter, the Veteran stated that he served at the communications center, which was near the flight line and close to the base perimeter.  He also stated that he had auxiliary duties involving base defense during periods of heightened security.  In a December 2010 letter, the Veteran stated that he was exposed to tactical herbicides used around base perimeters.  He stated that, in addition to his usual duties, he also served with the security police and "stood shift at least once a month in a guard tower located on the base perimeter."  He reiterated these contentions at his April 2013 Board hearing.  

The Veteran's service personnel records, however, do not show specifically show that he served in a position (such as security) that would require perimeter duty, nor do they demonstrate that he otherwise served near the air base perimeter.  These records do reflect that he served at Nakhon Phanom RTAFB from July 1971 to July 1972.  His DD-214s and performance reports from this period note that he served as a communications center specialist.  Those performance reports, while detailing the Veteran's outstanding service in his position, do not specifically note any service or duties near the air base perimeter.  

With regard to his possible stopover in Vietnam, the Veteran stated in a December 2010 letter that his flight to Thailand originated at Travis Air Force Base in California.  The Veteran also stated that this flight included personnel going to the Republic of Vietnam, and that the plane stopped at Tan Son Nhut Air Base for 2 hours before continuing on to Thailand.  Once again, however, this stopover is not explicitly shown by the Veteran's service personnel records.  

However, consistent with the terms of the March 2016 Joint Motion, the Board finds that a remand is necessary in order to conduct additional development, to include contacting JSRRC, so as to attempt to verify the Veteran's claimed stopover in Vietnam and/or his alleged exposure to herbicides along the perimeter at Nakhon Phanom RTAFB. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with an opportunity to submit an additional statement regarding the approximate dates, location, and nature of his alleged herbicide exposure along the perimeter of Nakhon Phanom RTAFB from July 1971 to July 1972, as well as any additional details surround his alleged stopover in Vietnam in July 1971.

Inform the Veteran that he may submit statements from fellow airmen with specific knowledge regarding his duties, contact with the perimeter, and/or the layout of Nakhon Phanom RTAFB, as well as his stopover in Vietnam, in support of his claim.  Allow an appropriate period of time for response.

2.  Thereafter, send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service at Nakhon Phanom RTAFB from July 1971 to July 1972, where he alleges he was exposed to herbicides while serving on temporary security detail along the perimeter of the base.  

JSRRC should also attempt to verify whether the Veteran stopped in the Republic of Vietnam on his way to Thailand in July 1971.   

JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the base perimeters or his temporary stopover in Vietnam.  JSRRC's response should be documented in the claims file.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




